DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the response to the communication filed on 01/19/2021.
Claims 1-2, 5-7, 10-13, 16, 23-26 and 28-41.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 recites the limitation "the gas chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “the pressure change” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 10-13, 16, 23-26 and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (J. Phys. Chem. Lett., 2015, 6, 3180-3184) in view of Habisreutinger et al. (Nano Letters, 2014, 5561-5568), Ihly et .
Addressing claims 1-2, 7, 10-11, 23-26 and 29-30, Halder discloses a device (photovoltaic cell in Experimental section) comprising:
	a perovskite layer (MAPbI3, Device Fabrication);
	a charge transport layer (Spiro-OMeTAD); 
	a metallic layer (silver top contact layer, Device Fabrication); and
	an intercalating molecule (water molecule); wherein, 
	the charge transport layer is positioned between the metallic layer and the perovskite layer, and
	the charge transport layer and the metallic layer are both configured to be permeable to the intercalating molecule (pages 3182-3183 disclose PV cell behaving differently at different temperature that is indicative of the incorporation of the water molecule the perovskite material, which implicitly means that the CTL layer and the metallic layer are both configured to be permeable to the water molecule in order for the water molecule to be incorporated or removed from the perovskite layer in response to the change in temperature).

Halder is silent regarding the charge transport layer comprising a first layer and a second layer in the claimed manner.

Ihly discloses a perovskite photovoltaic cell with s-SWCNTs layer replacing the conventional Spiro-MeOTAD hole transporting material (introduction section) and s-SWCNT with PFO-BPy acting as an interfacial layer between the perovskite layer and the HTL for improving the hole 

Habisreutinger discloses using P3HT as dopant for SWCNTs hole transporting layer in order to make the SWNTs material predominantly p-type in nature to be more hole-selective p-type charge collection layer in a perovskite solar cell (page 5564).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify photovoltaic cell of Halder by replacing the HTL Spiro-OMeTAD layer with the HTL layer comprising SWCNTs and P3HT dopant as disclosed by Ihly and Habisreutinger in order to improve the efficiency in charge extraction and charge separation for improving the efficiency of the solar cell (Ihly, page 1440, Introduction section).  The P3HT dopant disclosed by Habisreutinger improve the selectivity of the SWCNTs material as p-type charge collection layer in a perovskite solar cell (Habisreutinger, page 5564).  Furthermore, one would have found it obvious to modify the photovoltaic cell of Halder in view of Ihly and Habisreutinger with the SWCNTs interfacial layer between the perovskite layer and the HTL layer in order to improve the hole extraction time and performance of the perovskite photovoltaic device (Ihly, pages 1444-1445).  In the modified photovoltaic cell of Halder, the charge transport layer comprising the first layer made of P3HT doped SWCNT hole transporting layer and the second interfacial layer made of SWCNT disclosed by Ihly.

Bryant discloses an electrode grid made of Ni mesh coated with PEDOT:PSS as alternative to silver or gold electrode as commonly used for perovskite photovoltaic cell (page 7500).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Halder by substituting the silver electrode with the electrode comprising Ni mesh coated with PEDOT:PSS disclosed by Bryant in order to lower the cost, improve stability in presence of any residual free halide while maintaining the required conductivity and transparency require for the operation of the perovskite photovoltaic cell (Bryant, pages 7499-7503).

Addressing claim 6, Ihly discloses the s-SWNCT, as the hole transporting layer (fig. 1a), has a thickness between 5-15 nm, which falls within the claimed range.  Ihly further discloses spiro-MeOHTAD HTL has a thickness of 200 nm (page 1445), which also falls within the claimed range.  Therefore, the thickness of the first layer of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Ihly.

Addressing claim 12, Ihly discloses the ratio of SWCNTs to polymer is 1:1; therefore, the claimed mass ratio of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Ihly.

Addressing claim 13, Ihly discloses in table 1 the thickness of the interfacial layer, which is the structural equivalence to the claimed second layer, with values that fall within the claimed range.

Addressing claim 16, Halder discloses in page 3182 that at elevated temperature, not only the water molecule is dissociated from the perovskite layer but some of the CH3NH3I molecules as well; therefore, the dissociated CH3NH3I molecule corresponds to the claimed intercalating molecule comprises CH3NH2.

Addressing claim 31, fig. 6 and page 3183 show that the perovskite is reversibly switchable between a transparent state (at 25oC) and a tinted state (at 60oC), 
	while in the transparent state, at least a portion of the H2O intercalating molecule is positioned within the perovskite layer (page 3181 discloses that at 25oC, the water molecule is positioned within the perovskite layer), and
	while in the tinted state, the perovskite layer is substantially free of the intercalating molecule (at 60 oC, the water molecule is released from the perovskite layer).

Addressing claims 32-34, page 3181 of Halder discloses the reversibly switchable response is due to energy input from a heat source (change in temperature between 25oC and 60 oC).

Addressing claims 35-36, Halder discloses further comprising:
	a reservoir positioned adjacent to the perovskite layer (Halder discloses the photovoltaic cell, which includes the claimed perovskite layer, is exposed to ambient condition; therefore, the space within which the solar cell, including the perovskite layer, is positioned is the claimed reservoir; furthermore, the reservoir is positioned adjacent to the perovskite layer because the photovoltaic cell is formed from successive layers of materials as disclosed in the Device Fabrication section; therefore, the surrounding atmosphere is adjacent to the side of the layers of the solar cell, including the perovskite layer), wherein:
	the reservoir is configured such that the intercalating molecule is capable of diffusing reversibly between the reservoir and the perovskite layer (Halder discloses the water molecule diffuses between the perovskite layer and the surrounding atmosphere in order to realize the shown transitions from tinted to transparent states), and
	when in the tinted state, a substantial portion of the intercalating molecule is positioned within the reservoir (Halder discloses in the tinted state, the water molecules are dissociated from the perovskite layer, which implicitly means a substantial portion of the dissociated water molecules are in the surrounding atmosphere or the claimed reservoir).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (J. Phys. Chem. Lett., 2015, 6, 3180-3184) in view of Habisreutinger et al. (Nano Letters, 2014, 5561-5568), Ihly et al. (Energy & Environmental Science, 2016, 9, 1439-1449) and Bryant et al. (Adv. Mater., 2014, 26, 7499-7504) as applied to claims 1-2, 6, 10-13, 16, 23-26 and 29-36 above, and further in view of Bhatia et al. (Journal of Saudi Chemical Society, 2017, 21, 366-376; published 11/17/2016).
Addressing claim 5, Habisreutinger is silent regarding the concentration of the p-type dopant for the carbon nanotube layer.

Bhatia discloses varying the concentration of the P3HT dopant for SWCNTs layer between 1-5% by weight, which overlaps the claimed range of 0% to 30% by atomic concentration.  Furthermore, the concentration of the dopant affects the efficiency of the photovoltaic cell (page 375).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Halder in view of Habisreutinger, Ihly and Bryant by performing routine experimentation with the concentration of the p-type P3HT dopant for the SWCNTs layer in the concentration range disclosed by Bhatia in order to optimize the efficiency of the solar cell (Bhatia, page 375).  Therefore, one would have arrived at the claimed concentration of the dopant when performing routine experimentation with the concentration of the dopant in the modified photovoltaic cell of Halder in the concentration range disclosed by Bhatia in order to optimize the efficiency of the solar cell.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (J. Phys. Chem. Lett., 2015, 6, 3180-3184) in view of Habisreutinger et al. (Nano Letters, 2014, 5561-5568), Ihly et al. (Energy & Environmental Science, 2016, 9, 1439-1449) and Bryant et al. (Adv. Mater., 2014, 26, 7499-7504) as applied to claims 1-2, 6, 10-13, 16, 23-26 and 29-36 above, and further in view of Hiraoka et al. (US 2015/0228918).
Addressing claim 28, Ihly is silent regarding the limitation of current claims.

Hiraoka discloses a p-type carbon nanotube layer for photovoltaic cell by doping carbon nanotube with F4TCNQ p-type dopant [0044]. 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the first layer of Habisreutinger by substituting the known P3HT p-type dopant with the known F4TCNQ p-type dopant of Hiraoka in order to obtain the predictable result of forming the p-doped carbon nanotube hole transporting layer (Rationale B, KSR decision, MPEP 2143).

Claims 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (J. Phys. Chem. Lett., 2015, 6, 3180-3184) in view of Habisreutinger et al. (Nano Letters, 2014, 5561-5568), Ihly et al. (Energy & Environmental Science, 2016, 9, 1439-1449) and Bryant et al. (Adv. Mater., 2014, 26, 7499-7504) as applied to claims 1-2, 6, 10-13, 16, 23-26 and 29-36 above, and further in view of Leguy et al. (Chem. Mater., 2015, 27, 3397-3407).
Addressing claim 37, Halder is silent regarding the reservoir comprises a glass chamber.

Leguy discloses a device for studying the reversible intercalating of water molecule to a photovoltaic cell comprising a perovskite layer (Abstract); wherein, the device comprises a glass chamber as reservoir (measurement chamber as described in The Hydration Setup for Ellipsometry Measurements section) that comprises a glass chamber (the chamber has quartz windows as described in Ellipsometry Measurement section).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Halder with the measurement chamber having the quartz windows disclosed by Leguy in order to precisely controlling the environment in which the solar cell is exposed for statistical measurements (Leguy, Methods section).

Addressing claim 38, Leguy discloses a gas mixture is used to fill the chamber to control the humidity (The Hydration Setup for Ellipsometry Measurements section), which implicitly means that the gas chamber contains a gas comprising the water molecule or the claimed intercalating molecule).

Addressing claim 39, Leguy discloses the pressure in the measurement chamber is higher than the laboratory atmosphere (page 3399).  Furthermore, the claimed pressure change is realized between the transparent and tinted state because during the transparent state, the water molecules in the surrounding space are intercalated in the perovskite layer, thus lowering the pressure in the surrounding space.  Conversely, in the tinted state, the water molecules are released from the perovskite layer, which raises the pressure in the surrounding space.

Addressing claims 40-41, the claimed maximum pressure and minimum pressure are disclosed or would have been obvious to one of ordinary skill in the art based on the teaching of Leguy because Leguy discloses the pressure within the chamber is positive relative to the laboratory atmosphere, which likely has the atmospheric pressure of 760 Torr.  Therefore, the maximum pressure disclosed by Leguy overlaps that of the claimed range.  The amount of pressure change from the maximum to the minimum amount due to the intercalating of water molecule in the perovskite layer would not change the pressure in the chamber enough to be lower than 10-11 Torr; therefore, the minimum pressure implicitly disclosed by Leguy falls within the claimed range as well. Furthermore, it does not appear that the pressure in the chamber is critical since the pressure ranges from above atmospheric pressure to absolute vacuum (paragraph [0032] of the specification); therefore, lacking evidence showing the criticality of the claimed pressure range, the pressure range would have been obvious to one of ordinary skill in the art based on the teaching of Leguy.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 10-13, 16, 23-26 and 28-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/29/2021